2020 IL App (3d) 170848

                               Opinion filed December 31, 2020
      ____________________________________________________________________________

                                                       IN THE

                                     APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                        2020

      THE PEOPLE OF THE STATE OF                          )     Appeal from the Circuit Court
      ILLINOIS,                                           )     of the 14th Judicial Circuit,
                                                          )     Henry County, Illinois.
              Plaintiff-Appellee,                         )
                                                          )     Appeal No. 3-17-0848
              v.                                          )     Circuit Nos. 16-CF-411 & 16-CF-412
                                                          )
      TRAVIS J. WILLIAMS,                                 )     Honorable
                                                          )     Jeffrey W. O’Connor,
              Defendant-Appellant.                        )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
            Justices McDade concurred in the judgment and opinion.
            Justice Schmidt dissented, with opinion.
      ____________________________________________________________________________

                                                  OPINION


¶1          The defendant, Travis J. Williams, appealed his convictions of predatory criminal sexual

     assault of a child and criminal sexual assault.

¶2                                                 FACTS

¶3          The defendant, Travis Williams, was charged on November 30, 2016, with 10 counts of

     predatory criminal sexual assault of a child (720 ILCS 5/12-14.1(a)(1) (West 2004)) and five

     counts of criminal sexual assault (id. § 12-13(a)(3)) in case No. 16-CF-411, the victim being his

     biological daughter, K.W. The allegations with respect to K.W. occurred between January 1, 2004,
     and January 30, 2005. Prior to trial, the State indicated that it would only proceed to trial on two

     of each count and dismiss the remaining counts. The defendant was also charged with five counts

     of predatory criminal sexual assault of a child, five counts of criminal sexual assault, and two

     counts of aggravated criminal sexual abuse (id. § 12-16(b)) in case No. 16-CF-412, the victim

     being his stepdaughter, H.S. The allegations with respect to H.S. occurred between January 1,

     2007, and March 30, 2009. The State proceeded to trial in case No. 16-CF-412 on one count of

     predatory criminal sexual assault and one count of criminal sexual assault and dismissed the

     remaining counts.

¶4          Prior to trial, the State filed a motion to admit evidence of other sex crimes pursuant to

     section 115-7.3 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-7.3 (West

     2016)). The State sought to introduce the testimony of K.W. at H.S.’s trial, and vice versa, along

     with allegations by two other minors to prove the defendant’s intent and absence of mistake, as

     well as to show the defendant’s propensity to commit sex offenses. After the trial court granted

     the motion, defense counsel agreed to the joinder of the two cases. The State also filed a motion

     in limine pursuant to section 115-7 of the Code (725 ILCS 5/115-7 (West 2016)) to prevent the

     defendant from introducing evidence of the victims’ prior sexual conduct. The defense indicated

     that it would not be eliciting any such testimony, so the trial court indicated on the record that the

     matter was resolved.

¶5          The State presented three witnesses at the combined trial: K.W., H.S., and Johanna Hager,

     an expert witness in forensic interviewing and clinical psychology. K.W. testified that she was

     born on January 31, 1992, and the defendant was her father. K.W. testified that in June 2016 she

     had spent the day with the defendant’s youngest daughter, O.A., and K.W. felt compelled to warn

     O.A.’s mother, Patti A., that the defendant had touched K.W. when she was younger. K.W. defined


                                                       2
     her relationship with the defendant as “good” and that he has “been like [her] best friend.” She

     went on to testify that when she was in sixth grade, the 2003-04 school year, K.W. and her younger

     sister, A.R., had a bedroom at the defendant’s home but, after the defendant’s girlfriend moved

     out, K.W. and A.R. began sleeping in the defendant’s bedroom on a mattress on the floor. The

     defendant started having K.W. remove her shirt to give her backrubs and then later started to rub

     her front, too. K.W. could not recall if A.R. was ever awake or said anything at the time. K.W.

     recalled, while she was still in sixth grade, that the defendant took her hand and rubbed it across

     his stomach, purposely having her touch his penis. K.W. faked that she was sleeping. The

     defendant then started touching K.W. in the vaginal area and then had sexual relations with her.

     K.W. and the defendant did not talk about it at the time, but about a month later they did discuss

     it, and the defendant told K.W. that it was his way of teaching K.W. and showing love. K.W.

     testified that sex with the defendant happened routinely, until K.W. texted the defendant when she

     was 17 or 18 years old and said she did not want to do it anymore. K.W. testified that there were

     times when she thought her period was late and she would tell the defendant “[b]ecause [she]

     wasn’t having sex with anyone else.” K.W. remembered punching herself in the stomach, thinking

     that it would somehow make her not pregnant. K.W. also testified that the defendant would have

     her engage in oral sex.

¶6          At some point in 2009 or before, K.W. testified that she talked about the abuse with A.R.

     According to K.W., A.R. said something happened to A.W., but A.W. would not talk about it. In

     2009, A.R. made allegations against the defendant, and the police and the Department of Children

     and Family Services (DCFS) investigated. K.W. was interviewed as part of the investigation and

     reported that nothing happened with the defendant. K.W. testified that she did so at the time




                                                     3
     because she felt that A.R. should not have reported the abuse against K.W. and because K.W. felt

     a need to protect the defendant.

¶7             H.S. testified that she was born on August 4, 1996, and the defendant was her former

     stepfather. The defendant was married to H.S.’s mother from about H.S.’s sixth-grade year to her

     sophomore year in high school, and H.S. lived in the home with the defendant during that time.

     H.S. was contacted by the police in June or July 2016, after receiving a call from her mother, Patti,

     asking if H.S. had ever been touched by the defendant. H.S. responded that she had. H.S. testified

     that she had lived with the defendant for about a year before the defendant began giving her

     backrubs and requesting backrubs. H.S. was uncomfortable when the defendant asked her to use

     lotion while giving the defendant a backrub. At first, it was just backrubs, but then the defendant

     made H.S. touch his penis and help him masturbate. The defendant then started touching H.S.’s

     vagina with his hand. When the DCFS investigator talked to H.S. in 2009, H.S. denied any

     touching by the defendant. H.S. testified that she denied the abuse in 2009 because the defendant

     had told H.S. that, if she told, the defendant would get in trouble and H.S.’s mother would be

     unhappy and lonely.

¶8             Johanna Hager testified that she was a forensic interviewer at the Braveheart Children’s

     Advocacy Center. Hager testified that she did not interview K.W. or H.S. She testified generally

     that delayed disclosure of sexual abuse was common. Concern for a younger sibling is an external

     event that can cause a victim to speak up. And it was not uncommon for children to love their

     abuser.

¶9             During closing arguments, the State argued that the defendant was guilty but informed the

     jury that it was its job to judge the credibility of the witnesses. Both the State and defense counsel

     informed the jury that the State had the burden of proof and that the burden was proof beyond a


                                                       4
       reasonable doubt. Defense counsel argued that K.W.’s and H.S.’s testimony was uncorroborated

       and there was no physical evidence. To explain what uncorroborated meant, defense counsel

       argued that the State could have called A.R. to testify to corroborate K.W.’s testimony. Defense

       counsel also questioned why the State did not call any witnesses from the 2009 investigation. The

       State also did not put K.W.’s wife on the stand, even though K.W. testified that she had told her

       wife about the abuse. Defense counsel suggested that K.W. and H.S. fabricated their stories so that

       Patti would gain an advantage in her divorce from the defendant with respect to the custody of

       O.A. Defense counsel also suggested that K.W. was angry at the defendant for his disapproval of

       her lifestyle choices.

¶ 10          In rebuttal to defense counsel’s statements regarding A.R., the State said: “[Defense

       counsel] makes a point of saying, well, why didn’t they call [A.R.] as a witness? Well, first of all,

       the defense has subpoena powers just like the government.” Defense counsel objected, arguing

       that he had no burden of proof and did not have to call any witnesses. The trial court overruled the

       objection; it found that the comment had nothing to do with shifting the burden of proof but was

       rather rebutting the suggestion that the State failed to do something to make the case clearer. The

       State then clarified to the jury that, while the defendant had subpoena powers, he had no burden

       of proof in the case. The State went on to argue that it could not call A.R. to testify as to what

       K.W. told A.R. because it would be hearsay. The State defined hearsay as “something that’s said

       outside of court.” The State went on to say that “It’s a rule we can’t bring in hearsay, so for the

       defense to suggest to you that I should call [A.R.] to talk about what [K.W.] told her, he knows I

       can’t do that.” The State also argued that whatever K.W. told her wife was hearsay, so the State

       could not bring the wife in to testify about what K.W. said. The State argued that defense counsel

       knew that the State could not have K.W.’s wife testify for that reason. Defense counsel did not


                                                        5
       object to the State’s definition of hearsay or its related argument explaining why the State could

       not call A.R. or K.W.’s wife to testify. The jury was given instructions, including instructions

       regarding credibility, but not given an instruction defining hearsay or its exceptions. The jury

       found the defendant guilty of all six charges, three counts of predatory criminal sexual assault of

       a child and three counts of criminal sexual assault.

¶ 11          The defendant filed a motion for a new trial, contending that there was insufficient evidence

       of his guilt and that it was error to allow the State to argue in rebuttal that the defendant could have

       called witnesses to testify. The trial court denied the motion and sentenced the defendant to

       mandatory life sentences on the predatory criminal sexual assault of a child convictions and five

       years’ imprisonment on each of the criminal sexual assault convictions.

¶ 12                                                ANALYSIS

¶ 13          The defendant argues that he was under no obligation to produce any evidence and that the

       State’s rebuttal argument improperly shifted the burden of proof. The defendant contends that the

       mistake was compounded by misstating the law on hearsay. The defendant contends he did not

       invite the State’s comments. The State argues that its closing argument did not shift the burden to

       the defendant and, if there was any error, it was harmless error. The State contends that any

       challenge to an error in the hearsay comments was forfeited and there was no plain error because

       the evidence was not closely balanced.

¶ 14          Prosecutors are afforded wide latitude in closing argument, and even improper remarks do

       not merit reversal unless they result in substantial prejudice to the defendant. People v. Olla, 2018

       IL App (2d) 160118, ¶ 40. The prosecutor may properly comment on the evidence presented or

       reasonable inferences drawn from that evidence, respond to comments made by defense counsel




                                                          6
       that invite response, and comment on the credibility of witnesses. Id. We review the prosecutor’s

       comments in the context of the entire closing argument. Id.

¶ 15          The first argument that the defendant contends was improper was made during the State’s

       rebuttal. Following defense counsel’s argument that the State should have called certain witnesses,

       specifically A.R., Patti, and K.W.’s wife, the prosecutor stated: “why didn’t [the State] call [A.R]

       as a witness? Well, first of all, the defense has subpoena powers just like the government.” The

       defense objected, and the trial court overruled the objection. The trial court found that the comment

       did not shift the burden of proof to the defendant and was responding to defense counsel’s

       argument. The defendant raised the issue in his motion for a new trial.

¶ 16          As we found in People v. Taylor, 2019 IL App (3d) 160708, ¶ 31, our supreme court

       follows a two-step process for evaluating preserved error in a State’s closing argument. First, we

       must determine whether the closing argument was improper. Id. If we find that the argument itself

       was improper, then we evaluate whether that improper closing argument unfairly prejudiced the

       defendant’s right to a fair trial. Id. For the first step, we give deference to the trial court’s

       determination of the propriety of the State’s remarks, applying an abuse of discretion standard. Id.

       However, the second step of the analysis, whether the improper closing argument substantially

       prejudiced the defendant’s right to a fair trial, involves a legal question that this court reviews

       de novo. Id. ¶ 32.

¶ 17          We find that the trial court did not abuse its discretion in finding that the State’s rebuttal

       argument that the defendant also had subpoena powers was proper and did not improperly shift

       any burden to the defendant. In People v. Kliner, 185 Ill. 2d 81, 153 (1998), the Illinois Supreme

       Court found that the prosecutor’s comments in rebuttal telling the jury that the defendant also had

       subpoena powers to call witnesses were not improper “because they were based on reasonable


                                                        7
       inferences drawn from the evidence or invited by the closing arguments of defense counsel.”

       Similarly, considered in the context of these proceedings, the State’s argument was invited by the

       closing argument of defense counsel. In addition, the jury was reminded contemporaneously that

       the State had the burden of proving the defendant guilty beyond a reasonable doubt and that the

       defendant had no burden. The jury was also instructed regarding that burden of proof, so it was

       made clear to the jury that the State could not shift the burden of proof to the defendant. Id.

¶ 18           Next, the defendant contends that, after the subpoena argument, the State misstated the law

       of hearsay, argued that the hearsay rule prevented it from calling K.W.’s wife and A.R. as

       witnesses, and argued that defense counsel knew the testimony was barred by the hearsay rule.

       Defense counsel did not object to the hearsay arguments, resulting in the forfeiture of that claim

       of error, but asks for plain error review, under both prongs of plain error. The first step in analyzing

       for plain error is determining if a clear or obvious error occurred. People v. Piatkowski, 225 Ill. 2d

       551, 565 (2007).

¶ 19           The State told the jury that hearsay was “something that’s said outside of court,” a

       definition that is, at best, incomplete and then argued that the hearsay rule prevented it from calling

       K.W.’s wife or A.R. as witnesses. The hearsay rule generally prohibits as evidence an out-of-court

       statement that is offered to prove the truth of the matter asserted. People v. Williams, 238 Ill. 2d

       125, 143 (2010); Ill. Rs. Evid. 801(c) (eff. Oct. 15, 2015) and 802 (eff. Jan. 1, 2011). Also, there

       are exceptions to the hearsay rule that may have been applicable in this case. See People v.

       Cuadrado, 214 Ill. 2d 79, 90 (2005) (exception to the hearsay rule for prior out-of-court statement

       when it is suggested that the witness had recently fabricated the testimony or had a motive to testify

       falsely, and prior statement was made before the motive to fabricate arose); People v. Newbill, 374




                                                          8
       Ill. App. 3d 847, 851 (2007) (statutory hearsay exception for statements of identification pursuant

       to section 115-12 of the Code).

¶ 20          We find that the State committed a clear error when it misstated the law regarding hearsay

       and then compounded that with the implication that was why the witnesses were not called (the

       defendant “knows I can’t [offer] that”). It is error “to suggest that evidence of guilt existed which,

       because of defendant’s objection, cannot be brought before the jury.” People v. Emerson, 97 Ill.

       2d 487, 497 (1983); People v. Shief, 312 Ill. App. 3d 673, 679 (2000) (prosecutor’s remarks

       improperly inferred “that the defense intentionally kept the reports from the jury and that they

       contained information that would have unequivocally established defendant’s guilt and made a

       trial unnecessary”).

¶ 21          Although we have found clear error, we will remand for a new trial only if (1) the evidence

       is closely balanced or (2) the error was so serious it denied the defendant a fair trial. People v.

       Herron, 215 Ill. 2d 167, 178-79 (2005). When determining whether the evidence is closely

       balanced, when the only evidence consists of two differing accounts of the same event, with no

       corroborating evidence, courts often find the credibility contest to be closely balanced. See People

       v. Naylor, 229 Ill. 2d 584, 608 (2008) (holding that evidence was closely balanced where “[t]he

       evidence boiled down to the testimony of the two police officers against that of defendant”);

       People v. Vesey, 2011 IL App (3d) 090570, ¶ 17 (evidence was closely balanced when the trial

       came down to the correctional officer’s word versus the defendant’s). In determining whether the

       evidence is closely balanced, this court “must evaluate the totality of the evidence and conduct a

       qualitative, commonsense assessment of it within the context of the case.” People v. Sebby, 2017

       IL 119445, ¶ 53. Although the testimony of K.W. and H.S. contained some similarities, they

       testified regarding events that occurred during different time frames. The credibility of both K.W.


                                                         9
       and H.S. was challenged in that the defense elicited testimony that both had denied that the abuse

       occurred when they were questioned in 2009. There was no physical evidence, no third party

       testimony even putting the defendant alone with K.W or H.S., and no evidence suggesting the

       defendant’s consciousness of guilt. Cf. People v. Effinger, 2016 IL App (3d) 140203, ¶ 26

       (evidence was not closely balanced when two witnesses put the victim and the defendant together

       on a public sidewalk and the defendant gave a false name, which indicated a consciousness of

       guilt). Thus, we find that the case involved a credibility contest between K.W. and the defendant

       and H.S. and the defendant. As such, we find the evidence to be closely balanced for purposes of

       a plain error analysis. Finding plain error on the first prong of the analysis, we need not address

       the second prong.

¶ 22          We reverse the defendant’s convictions and remand for a new trial. Since we find that the

       State presented sufficient evidence to sustain the defendant’s convictions, a retrial will not subject

       defendant to double jeopardy. See People v. Miller, 2013 IL App (1st) 110879, ¶ 87 (citing People

       v. Taylor, 76 Ill. 2d 289, 309 (1979)). Since we are reversing on the closing argument issue, we

       need not address the defendant’s ineffective assistance of counsel argument.

¶ 23                                             CONCLUSION

¶ 24          The judgment of the circuit court of Henry County is reversed and remanded.

¶ 25          Reversed and remanded.

¶ 26          JUSTICE SCHMIDT, dissenting:

¶ 27          I agree with the majority’s analysis of People v. Kliner and consequently the holding that

       the trial court correctly found that the State’s rebuttal argument did not improperly shift the burden

       to defendant. However, the evidence was not closely balanced.




                                                        10
¶ 28          When determining whether the evidence is closely balanced, we conduct a qualitative,

       commonsense assessment of the totality of the evidence within the context of the case. Sebby, 2017

       IL 119445, ¶ 53. Evidence is closely balanced “when the only evidence consists of two differing

       accounts of the same event, with no corroborating evidence.” Supra ¶ 21 (citing Naylor, 229 Ill.

       2d at 608; Vesey, 2011 IL App (3d) 090570, ¶ 17).

¶ 29          After reviewing the record, the evidence of defendant’s guilt is overwhelming. The jury

       heard the testimony of defendant’s daughter and stepdaughter that he repeatedly sexually assaulted

       them over an extended period of time. They also heard from Johanna Hager, an expert witness in

       forensic interviewing and clinical psychology. Hager testified that a victim’s delayed disclosure

       of sexual abuse by a family member is a common occurrence. It is also common for a victim to

       disclose sexual abuse after previous denials, a practice called “tentative disclosure.” Victims are

       more likely to keep sexual abuse by a family member private but can be motivated to disclose the

       abuse due to concern for a younger sibling.

¶ 30          The majority finds the evidence closely balanced because of a “credibility contest.” Supra

       ¶ 21. What credibility contest? Not one witness contradicted the victims’ testimony. In both Naylor

       and Vesey, cited by the majority for support, the defendant either testified or put witnesses on the

       stand to offer a competing version of events. Here, there is no competing version of events, as

       defendant did not testify nor did he call any witnesses. A qualitative, commonsense evaluation of

       the totality of the evidence shows that the evidence is not closely balanced.

¶ 31          Assuming the hearsay argument was error, it did not amount to plain error because as

       discussed above the evidence is not closely balanced but, rather, overwhelming. We must honor

       defendant’s forfeiture.

¶ 32          We should affirm.



                                                       11
                                 No. 3-17-0848


Cite as:                 People v. Williams, 2020 IL App (3d) 170848


Decision Under Review:   Appeal from the Circuit Court of Henry County, Nos. 16-CF-
                         411, 16-CF-412; the Hon. Jeffrey W. O’Connor, Judge,
                         presiding.


Attorneys                Andrew S. Gable, of Chicago, for appellant.
for
Appellant:


Attorneys                Matthew Schutte, State’s Attorney, of Cambridge (Patrick
for                      Delfino, Thomas D. Arado, and Mark A. Austill, of State’s
Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                         People.




                                       12